Judgment unanimously affirmed. Memorandum: Supreme Court erroneously held that the stop of defendant’s vehicle was justified by the common-law right to inquire. The record of the suppression hearing reveals, however, that the police possessed the requisite reasonable suspicion to justify their stop of defendant’s vehicle (see, People v May, 81 NY2d 725, 727). The police acted on information obtained during an extensive investigation of an arson, including information that defendant’s vehicle, with its smashed left tail light, matched the description by eyewitnesses of a vehicle with a left tail light that was smashed while leaving the scene of the fire (see, People v Howell, 111 AD2d 768, 769, lv denied 65 NY2d 982). Thus, we reject defendant’s contention that evidence obtained following that stop should have been suppressed. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.— Arson, 4th Degree.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.